The appellant was indicted by the grand jury of Marion county for murder in the first degree. Upon arraignment, he entered a plea of not guilty. The jury found that he was guilty of murder in the second degree and that he should be imprisoned in the Indiana State Prison during life. He has appealed *Page 616 
from the judgment rendered on the verdict and has assigned as error that the court erred in overruling his motion for a new trial.
From the evidence of the state in the criminal court, the following appears: John Smith, the appellant, had a place at 520 Agnes street in the city of Indianapolis where he sold soft drinks, sandwiches and other articles, and also unlawfully sold white mule liquor. One Rose Johnson worked for him there. On August 22, 1925, a bullet from a revolver held by the appellant killed her. These parties had quarreled several times and she had often threatened to kill him. On one previous occasion, the appellant had knocked her down, had kicked her and had broken her jaw. Immediately prior to the shooting, she was rushing at appellant with a butcher knife. He went through a door, which he had almost closed, when he reached for his revolver which he was carrying in a belt, secured it and fired a shot through the door. The bullet struck her in the neck and she lived only a short time. A few minutes before this, he had slapped her on the jaw and, at that time, she said she would kill him.
The appellant testified: That, before the shooting, she struck at him and hit his shirt with a knife, and followed him. That as he went through the door, his revolver started to fall and he grabbed it, and, as he did so, the door hit the pistol and it shot. That he did not shoot with the intention of hitting her and did not shoot in self-defense. That after the argument and quarrel, a short time before, when he hit her on the jaw, he was playing with her.
Appellant's principal contention is that the court, in instructing the jury, instructed as to the law of self-defense, when there was no such claim made by the defendant, and did 1.  not instruct relative to the theory of accidental shooting. No request *Page 617 
was made by the appellant for such an instruction. When the defendant did not request an instruction on the issue of accidental killing, he cannot complain of the omission. Branson, Instructions to Juries § 126; Chesterfield v. State (1923),194 Ind. 282, 141 N.E. 632; Webb v. State (1919),149 Ga. 211, 99 S.E. 630; State v. Ray (1920), 225 S.W. (Mo.) 969;State v. Wilson (1920), 115 S.C. 248, 105 S.E. 341; People
v. White (1907), 5 Cal.App. 329, 90 P. 471; People v.Bolik (1909), 241 Ill. 394, 89 N.E. 700; Steers v. UnitedStates (1911), 192 Fed. 1, 10; Schultz v. United States
(1912), 200 Fed. 234, 239. In Marks v. Jacobs (1881),76 Ind. 216, 218, it was urged that the judgment be reversed because the court failed to instruct the jury upon certain points, and this court said: "The rule in such cases is, that the party complaining of an omission in the instructions must ask the court for an instruction covering the omission. The failure of such party to ask such instruction, and except to the refusal to give it, operates as a waiver of any objection to such omission, and leaves him without any question reserved for the decision of this court." And in connection herewith, it should be said that the court instructed the jury as to murder in the second degree, stating that the killing had to be done purposely and maliciously, but without premeditation; and in another instruction informed the jury that if they found from the evidence beyond a reasonable doubt that Rose Johnson was killed by the defendant, their next inquiry would be whether it was done purposely, that is intentionally or designedly. These instructions, in effect, stated that the defendant should not be found guilty if the jury believed from the evidence that the killing was accidental and not unlawful.
In the motion for a new trial, one of the reasons is that the court erred in refusing to give instruction No. *Page 618 
1, requested and tendered by the defendant. The only way 2.  instructions can be made a part of the record in a criminal case is by a bill of exceptions properly presented to and signed by the judge and filed. Donovan v. State (1908),170 Ind. 123, 83 N.E. 744; Gillespie v. State (1924),194 Ind. 154, 142 N.E. 220. The instruction is not in the record by a bill of exceptions signed by the judge. As the requested instruction has not been brought into the record by a proper bill of exceptions, it cannot be considered on appeal. Peacock v.State (1910), 174 Ind. 185, 91 N.E. 597; Tribbey v. State
(1918), 189 Ind. 205, 126 N.E. 481; McNaught v. State (1924),194 Ind. 209, 142 N.E. 418.
Instructions were given by the court on its own motion on the law of self-defense, and in the first of said instructions on that subject, it was stated that the defendant insisted 3, 4.  that the acts charged in the indictment, if committed by him, were committed in self-defense. To each of these instructions, the defendant excepted and the giving of each is claimed as error in the motion for a new trial. It is not contended that these instructions do not correctly state the law; but it is argued that they should not have been given at all. The court was justified by the evidence in giving said instructions, as appellant and four witnesses testified that Rose Johnson had, on numerous occasions, threatened to kill him; as he testified that just prior to the time the shot was fired, she had struck at him and was pursuing him with a butcher knife, and said she was going to kill him and he believed she was; and as he showed by three witnesses that her reputation in the community where she lived up to the time of her death for "peace and quiet" was bad. In charging the jury, the court must state to them all matters of law which are necessary for their information in giving *Page 619 
their verdict. § 2301, cl. 5, Burns 1926, § 2136, cl. 5, Burns 1914. In 1 Randall, Instructions to Juries § 467, it is said: "The general rule is that, where the evidence raises the issue, the court should instruct on the law of self-defense, whether asked to do so or not, and under a statute requiring the jury to be instructed on all questions of law arising in the case which are necessary for their information, it is held that such a charge is necessary where the issue of self-defense is presented by the evidence of the state, although such evidence is denied by, and inconsistent with, the evidence offered by the defendant himself." State v. Bidstrup (1911), 237 Mo. 273, 140 S.W. 904. The court did not err in giving said instructions.
The appellant excepted to the following instruction given by the court on its own motion: "The defendant in this case has testified in his own behalf. His testimony should be taken 5.  and considered and weighed by you the same as that of any other witness in the case, as he is a competent witness in his own behalf and having testified to the commission of other crimes outside of the indictment in this case, this evidence is not to be considered by you for the purpose of finding him guilty of such other crimes, but soly (solely) for the purpose of weighing his evidence and in determining the weight to give his testimony in this case." He says that this instruction was prejudicial to him because he only testified to a conviction of one offense, that of assault and battery, for which he served nine months at the penal farm. It is true that he testified that he had only been convicted of one crime; but he also testified that he had committed another criminal offense. The objection made to this instruction is without merit. Other instructions to which exceptions were taken are not presented by appellant.
The evidence was sufficient to sustain the verdict of *Page 620 
the jury and it does not appear that the verdict was 6.  contrary to law. The ruling on the motion for a new trial was not erroneous.
The judgment is affirmed.